Exhibit 10.6
 
AMENDED AND RESTATED VESTING AGREEMENT
 
THIS AMENDED AND RESTATED VESTING AGREEMENT (this “Agreement”) is entered into
by and between PEDEVCO CORP., a Texas corporation (the “Company”), and
_______________, an individual residing in California (the “Executive”),
effective as of April 25, 2016 (the “Effective Date”).
 
W I T N E S S E T H
 
WHEREAS, the Company and the Executive previously entered into a Vesting
Agreement, dated May, 21, 2015 (the “Original Vesting Agreement”), and
subsequently entered into a new Vesting Agreement, dated December 29, 2015, as
amended January 6, 2016 (the “December Vesting Agreement,” and together with the
Original Vesting Agreement, the “Vesting Agreements”), which deferred vesting
with respect to all of the Executive’s unvested shares of restricted common
stock of the Company that were otherwise scheduled to vest from May 21, 2015
through the Effective Date, as an accommodation by the Executive as the Company
endeavored to consummate one or more corporate transactions; and


WHEREAS, the parties wish to amend and restate the December Vesting Agreement as
set forth herein;


NOW THEREFORE, in consideration of the terms set forth herein and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Amendment and Restatement of December Vesting Agreement.  As of the
Effective Date, the December Vesting Agreement is hereby amended and restated in
its entirety to read as set forth in this Agreement, and the Company and the
Executive hereby agree to be bound by the provisions hereof with respect to the
matters set forth herein.
 
2.           Acceleration of Vesting of Subject Shares.  Effective April 28,
2016, all of the Subject Shares shall immediately become fully-vested (the
“Acceleration”).  The Acceleration shall occur on such date even if the
Executive is no longer an employee or director of, or service provider to, the
Company on such date, and even if vesting is not otherwise permitted under the
applicable restricted shares grant agreements or applicable equity incentive
plan under which the Subject Shares were issued and granted.
 
For purposes of this Agreement, the “Subject Shares” shall be defined as all of
Executive’s unvested shares of restricted common stock of the Company listed on
Schedule A attached hereto.
 
3.           Original Vesting Schedules.  Upon the Effective Date and after
giving effect to the Acceleration provided hereunder, the original vesting
schedules of all other unvested shares of restricted common stock of the Company
held by the Executive shall be reinstated to their original vesting terms.
 
4.           Conflicting Agreements.  In the event of a conflict between the
terms of this Agreement and any applicable restricted shares grant agreements,
stock option agreements, or equity compensation plans, governing the Subject
Shares and options, the terms of this Agreement shall govern.
 
5.           Miscellaneous.
 
5.1           Modification and Waiver.  The provisions, terms, covenants,
representations, warranties and conditions of this Agreement may be waived only
by a written instrument executed by the party waiving compliance.  The failure
of any party at any time to require performance of any provisions hereof shall
in no manner affect the right at a later date to enforce the same.  No waiver by
any party of any condition, or breach of any provision, term, covenant,
representation, warranty or condition contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such condition or of the
breach of any other provision, term, covenant, representation, warranty or
condition of this Agreement.  This Agreement may be modified or amended only by
a writing signed by both parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction).
 
5.3           Submission to Jurisdiction.  ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT MAY BE INSTITUTED IN THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA
IN EACH CASE LOCATED IN SAN FRANCISCO COUNTY (AND APPELLATE COURTS THEREOF), AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
5.4           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY TO
THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
5.5           Section Captions.  Section, heading and other captions contained
in this Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
 
5.6           Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
5.7           Interpretation.  No provision of this Agreement is to be
interpreted for or against any party because that party or that party's legal
representative drafted such provision.  For purposes of this Agreement:
“herein,” “hereby,” “hereunder,” “herewith,” “hereafter,” and “hereinafter”
refer to this Agreement in its entirety, and not to any particular section or
subsection.  This Agreement may ­be executed in any number of counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
5.8           Successors; Third Party Beneficiaries.  This Agreement is personal
to Executive and without the prior written consent of the Company shall not be
assignable by Executive.  This Agreement is assignable by the Company and shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
 
5.9           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
5.10         Drafting.  Each of the parties hereto acknowledges that each party
was actively involved in the negotiation and drafting of this Agreement and that
no law or rule of construction shall be raised or used in which the provisions
of this Agreement shall be construed in favor or against any party hereto
because one is deemed to be the author thereof.
 
5.11         Counsel.   Executive acknowledges that Executive is executing a
legal document that contains certain duties, obligations and restrictions as
specified herein.  Executive furthermore acknowledges that Executive has been
advised of Executive’s right to retain legal counsel, and that Executive has
either been represented by legal counsel prior to Executive’s execution hereof
or has knowingly elected not to be so represented.
 


 SIGNATURE PAGE FOLLOWS
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Vesting Agreement as of the date first above written.
 
 

  COMPANY:           PEDEVCO CORP.,     a Texas corporation                    
By:
        Name: Frank C. Ingriselli       Title: Chairman and Chief Executive
Officer             EXECUTIVE:                

 

 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SUBJECT SHARES
 
 
ORIGINAL GRANT DATE
ORIGINAL VESTING DATE
NUMBER OF SHARES
                 
TOTAL:
   




 
 5

--------------------------------------------------------------------------------